Name: Regulation (EU) 2016/1626 of the European Parliament and of the Council of 14 September 2016 amending Council Regulation (EC) No 768/2005 establishing a Community Fisheries Control Agency
 Type: Regulation
 Subject Matter: cooperation policy;  EU institutions and European civil service;  politics and public safety;  migration;  fisheries;  international law;  transport policy
 Date Published: nan

 16.9.2016 EN Official Journal of the European Union L 251/80 REGULATION (EU) 2016/1626 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 September 2016 amending Council Regulation (EC) No 768/2005 establishing a Community Fisheries Control Agency THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) National authorities carrying out coast guard functions are responsible for a wide range of tasks, which may include maritime safety, security, search and rescue, border control, fisheries control, customs control, general law enforcement and environmental protection. (2) The Community Fisheries Control Agency, established by Council Regulation (EC) No 768/2005 (3), commonly referred to as the European Fisheries Control Agency, the European Border and Coast Guard Agency, established by Regulation (EU) 2016/1624 of the European Parliament and of the Council (4), and the European Maritime Safety Agency, established by Regulation (EC) No 1406/2002 of the European Parliament and of the Council (5), support the national authorities in the exercise of most of those functions. (3) Those agencies should therefore strengthen their cooperation with each other and with the national authorities carrying out coast guard functions, in order to increase maritime situational awareness and to support coherent and cost-efficient action. (4) The Community Fisheries Control Agency should be renamed the European Fisheries Control Agency. (5) Regulation (EC) No 768/2005 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 768/2005 is amended as follows: (1) In the title and in Article 1, the words Community Fisheries Control Agency are replaced by the words European Fisheries Control Agency; (2) In Article 3, the following point is added: (j) to cooperate with the European Border and Coast Guard Agency, established by Regulation (EU) 2016/1624 of the European Parliament and of the Council (*), and the European Maritime Safety Agency, established by Regulation (EC) No 1406/2002 of the European Parliament and of the Council (**), each within its mandate, to support the national authorities carrying out coast guard functions as set out in Article 7a of this Regulation, by providing services, information, equipment and training as well as by coordinating multipurpose operations. (*) Regulation (EU) 2016/1624 of the European Parliament and of the Council of 14 September 2016 on the European Border and Coast Guard and amending Regulation (EU) 2016/399 of the European Parliament and of the Council and repealing Regulation (EC) No 863/2007 of the European Parliament and of the Council, Council Regulation (EC) No 2007/2004 and Council Decision 2005/267/EC (OJ L 251, 16.9.2016, p. 1)." (**) Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (OJ L 208, 5.8.2002, p. 1).;" (3) The following Article is inserted: Article 7a European cooperation on coast guard functions 1. The Agency shall, in cooperation with the European Border and Coast Guard Agency and the European Maritime Safety Agency, support national authorities carrying out coast guard functions at national and Union level and, where appropriate, at international level by: (a) sharing, fusing and analysing information available in ship reporting systems and other information systems hosted by or accessible to those agencies, in accordance with their respective legal bases and without prejudice to the ownership of data by Member States; (b) providing surveillance and communication services based on state-of-the-art technology, including space-based and ground infrastructure and sensors mounted on any kind of platform; (c) building capacity by drawing up guidelines and recommendations and by establishing best practices as well as by providing training and exchange of staff; (d) enhancing the exchange of information and cooperation on coast guard functions including by analysing operational challenges and emerging risks in the maritime domain; (e) sharing capacity by planning and implementing multipurpose operations and by sharing assets and other capabilities, to the extent that these activities are coordinated by those agencies and are agreed to by the competent authorities of the Member States concerned. 2. The precise forms of cooperation on coast guard functions between the Agency, the European Border and Coast Guard Agency and the European Maritime Safety Agency shall be determined in a working arrangement, in accordance with their respective mandates and the financial rules applicable to those agencies. Such an arrangement shall be approved by the Administrative Board of the Agency, the Management Board of the European Border and Coast Guard Agency and the Administrative Board of the European Maritime Safety Agency. 3. The Commission shall, in close cooperation with the Member States, the Agency, the European Border and Coast Guard Agency and the European Maritime Safety Agency, make available a practical handbook on European cooperation on coast guard functions. That handbook shall contain guidelines, recommendations and best practices for the exchange of information. The Commission shall adopt the handbook in the form of a recommendation.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 14 September 2016. For the European Parliament The President M. SCHULZ For the Council The President I. KORÃ OK (1) Opinion of 25 May 2016 (OJ C 303, 19.8.2016, p. 109). (2) Position of the European Parliament of 6 July 2016 (not yet published in the Official Journal) and decision of the Council of 14 September 2016. (3) Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy (OJ L 128, 21.5.2005, p. 1). (4) Regulation (EU) 2016/1624 of the European Parliament and of the Council of 14 September 2016 on the European Border and Coast Guard and amending Regulation (EU) 2016/399 of the European Parliament and of the Council and repealing Regulation (EC) No 863/2007 of the European Parliament and of the Council, Council Regulation (EC) No 2007/2004 and Council Decision 2005/267/EC (see page 1 of this Official Journal). (5) Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (OJ L 208, 5.8.2002, p. 1).